Citation Nr: 0932236	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy, 
claimed as heart condition, as secondary to his diabetes 
mellitus.

2.  Entitlement to service connection for diabetic 
nephropathy, claimed as urinary frequency, as secondary to 
his diabetes mellitus.

3.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, as secondary 
to his diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran provided testimony before the undersigned 
Veterans Law Judge in May 2009.  A transcript of the hearing 
has been associated with the claims file.

The issue of tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cardiomyopathy, diabetic neuropathy, and 
bilateral peripheral neuropathy were likely caused by the 
Veteran's service connected diabetes mellitus.

2.  The Veteran does not have a hearing loss disability in 
the left ear for VA purposes.

3.  The Veteran's right ear hearing loss was not caused by or 
related to active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for cardiomyopathy, 
diabetic neuropathy, and bilateral peripheral neuropathy, all 
as secondary to service connected diabetes mellitus, have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran 
submitted numerous statements from his private treating 
physicians subsequent to the May 2007 statement of the case 
regarding his service connection claims for cardiomyopathy, 
diabetic neuropathy, and bilateral peripheral neuropathy.  It 
appears that the Veteran signed a waiver during his hearing 
before the undersigned Veterans Law Judge in May 2009; 
however, it is unclear if the Veteran is waiving RO review of 
all documents submitted since the May 2007 statement of the 
case.  

Applicable VA regulations require that pertinent evidence 
submitted by the Veteran must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the Veteran, or 
unless the Board determines that the benefits to which the 
evidence relates may be fully allowed on appeal without such 
referral.  38 C.F.R. §§ 19.37, 20.1304 (2008).

As the service connection claims for cardiomyopathy, diabetic 
neuropathy, and bilateral peripheral neuropathy are granted 
herein, the Board finds that the Veteran has not been 
prejudiced and a remand is not necessary for RO review of the 
new evidence.  Id.  The evidence is not pertinent to the 
hearing loss claim and, therefore, does not require a waiver 
of RO review prior to Board adjudication.  Id.

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R.  
§ 3.307(a)(6)(ii).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).

A.  Secondary Service Connection Claims

The Veteran seeks service connection for a heart condition, 
diabetic nephropathy, and bilateral neuropathy of the lower 
extremities, each as secondary to his diabetes mellitus.

The Veteran provided testimony, submitted numerous private 
treatment records and letters from his treating physicians in 
support of his claims, and was afforded VA examinations.  The 
Board has considered all the evidence of record, but has 
reported only the most probative evidence.

The Veteran submitted private treatment records from Dr. 
S.N.L., MD ("Dr. S.L.").  An August 1998 record shows a 
diagnosis of diabetes and congestive heart failure.  A 
December 1998 record shows a diagnosis of mild coronary 
artery disease and cardiomyopathy, "probably on the basis of 
hypertensive cardiovascular disease."  A January 2002 record 
shows diagnosis of diabetes and renal insufficiency.  

Dr. S.L. also provided letters indicating that he treated the 
Veteran's hypertensive cardiovascular disease, severe 
cardiomyopathy, and congestive heart failure.  A November 
2005 letter states that the Veteran's congestive heart 
failure is affected by his underlying diabetes.  It further 
states that the Veteran's diabetes contributed to the severe 
underlying renal disease, which also exacerbates his symptoms 
of congestive cardiomyopathy.  A June 2007 letter states that 
the Veteran has chronic renal insufficiency and has symptoms 
indicating severe coronary artery disease.  He states that 
the Veteran's diabetes relates directly to the development 
and worsening of his congestive cardiomyopathy, and believes 
that the diabetes is the direct cause of the dilated 
cardiomyopathy.  A letter dated November 2008 reiterates the 
information in the June 2007 letter, which overall, weighs in 
favor of finding service connection for the Veteran's heart 
and renal conditions.

Also in support of his claim, the Veteran submitted records 
and letters from Dr. C.M.V-M., MD, ("Dr. C.V.").  A record 
dated April 1998 indicates that the Veteran was recently 
diagnosed with diabetes mellitus.  A letter dated February 
2009 states that the Veteran's diabetic condition associated 
with his cardiomyopathy has led him into congestive heart 
failure and cardiac arrhythmias, which weighs in the 
Veteran's favor for service connection for a heart condition.

In addition, the Veteran submitted records and letters from 
Dr. T.D.Y., MD ("Dr. T.Y.").  In a November 2004 letter, 
Dr. T.Y. states that he has treated the Veteran for chronic 
diabetic nephropathy and that the Veteran has moderately 
severe renal insufficiency and nephrotic syndrome secondary 
to diabetic nephropathy and severe hypertension.  In October 
2005, Dr. T.Y. indicated that the Veteran has advanced renal 
insufficiency and diabetes mellitus, consistent with diabetic 
nephropathy.  He stated that the Veteran's condition has been 
slowly progressive over the last several years.  Also of 
record is a letter dated June 2007, which states that the 
Veteran has a diagnosis of progressive renal insufficiency 
secondary to his diabetic nephropathy.  He also has coronary 
artery disease which is worsened by his diabetes mellitus as 
well, weighing in favor of finding service connection for 
diabetic nephropathy and a heart condition.

Dr. F.P., DPM, submitted letters on behalf of the Veteran, 
dated July and October 2008.  He indicated that he has 
treated the Veteran since 1997 and indicated that the Veteran 
has been treated for multiple foot disabilities.  He also 
indicated that the Veteran has diabetes with neuropathy or 
chemically related neuropathy of both feet, putting the 
Veteran at very high risk, weighing in favor of finding 
service connection for peripheral neuropathy.

In addition, the Veteran had submitted a statement from Dr. 
D.R.C., MD ("Dr. D.C."), who treated the Veteran during one 
of his hospitalizations.  In the letter, Dr. D.C. indicated 
that the Veteran was treated for a complication of renal 
insufficiency due to his diabetes, lending weight to the 
service connection claim for a renal disability, or diabetic 
nephropathy.

The Veteran had a VA examination for his diabetes mellitus in 
February 2005.  The examiner reviewed the Veteran's claims 
file in conjunction with the examination.

The examiner noted the Veteran's history of dilated 
cardiomyopathy, congestive heart failure, and coronary artery 
disease.  He also noted the Veteran's complaints of swelling 
of the lower extremities associated with some numbness.  The 
examiner indicated that the Veteran has complained of 
numbness in his feet since the 1980s.  The Veteran indicated 
that the pain sometimes prevents him from walking, lasts a 
couple of days, and occurs once every two months.

The Veteran also complained of nocturia, frequency, hesitancy 
and occasional dysuria.  The Veteran reported that he has 
suffered these symptoms for 28 years.  He further reported 
that he occasionally cannot hold his urine but does not 
require any pads.  The examiner noted the Veteran's history 
of urinary insufficiency, dating back to 1988 (the Board 
notes that the medical evidence fails to support this 
assertion).

The examiner performed a physical examination and diagnosed 
the Veteran as having diabetes mellitus, chronic renal 
insufficiency, and peripheral neuropathy.  The examiner could 
not state whether the renal insufficiency is secondary to his 
diabetes mellitus, but noted that the Veteran had a history 
of hypertension and indicated that the hypertension is more 
likely than not a contributing factor to the renal 
insufficiency, weighing against the claim.  

For the peripheral neuropathy, the examiner indicated that 
the Veteran had symptoms prior to his diagnosis of diabetes 
mellitus, and due to other possible contributing factors, 
could not render an opinion without resorting to speculation.  
He indicated that an EMG/NCV study would be helpful; however, 
it appears that the Veteran failed to appear for the testing, 
weighing against the service connection claim for peripheral 
neuropathy.

In an addendum to the VA examination, dated November 2005, 
the examiner stated that the Veteran's cardiomyopathy was 
probably secondary to his hypertension.  He stated that the 
Veteran had a SPECT thallium scan done in 1996, which showed 
a fixed inferior defect and that the Veteran was an SVT in 
1996.  In the opinion, the examiner stated that the Veteran's 
heart condition is less likely as not a result of his 
diabetes mellitus as the diabetes was first diagnosed in 1998 
after the Veteran was diagnosed with a heart condition, 
weighing against the claim for service connection for a heart 
condition.

The examiner further stated that the Veteran had an elevated 
BUN and creatine in 2001 after he was diagnosed with diabetes 
mellitus and noted that the original examination in February 
2005 noted that the Veteran was first diagnosed with chronic 
renal insufficiency in 1988.  In the opinion, he stated that 
the Veteran's chronic renal insufficiency is less likely as 
not a result of his diabetes as his diabetes was diagnosed in 
1998 and the Veteran had a history of renal insufficiency in 
1988, per the Veteran's history.  

Again, the Board notes that the evidence does not support the 
assertion that the Veteran's renal insufficiency was 
diagnosed in 1988.

The Veteran had another VA examination in November 2006.  The 
claims file was reviewed in conjunction with the examination.

The examiner points out that the February 2005 examiner noted 
renal insufficiency dating back to 1989; however, this 
examiner said he was unable to find any evidence supporting 
the statement.

The examiner performed comprehensive testing and indicated 
that the Veteran's hypertensive renal failure and recent 
renal cell cancer is not a complication of diabetes as the 
condition occurred many years prior to his diet controlled 
diabetes mellitus.  He also stated that the Veteran's 
hyperglycemia began in the last 4 years, and that he did not 
see a worsening of renal status by mild hyperglycemia at 
present.  He further indicated that this condition was not 
worsened or increased by the Veteran's diabetes, thus 
weighing against the claim for service connection for a renal 
disability.

Regarding the neurologic testing, the examiner found mild 
lower extremity peripheral neuropathy.  He stated that the 
condition is not a complication of diabetes as the condition 
started in 1996, two years prior to the diagnosis of 
diabetes.  The examiner further stated that the peripheral 
neuropathy is more likely related to the Veteran's long 
history of hypothyroidism.  He further indicated that this 
condition was not worsened or increased by the Veteran's 
diabetes, weighing against a claim for service connection for 
peripheral neuropathy.

For cardiovascular disease, the examiner indicated that the 
condition was not a complication of diabetes as it started 
years before his diagnosis of diet controlled diabetes.  He 
further indicated that this condition was not worsened or 
increased by the Veteran's diabetes, weighing against the 
claim for service connection.

The Board has considered all of the evidence, including the 
testimony of the Veteran provided at a hearing before the 
undersigned Veterans Law Judge in May 2008 and the Social 
Security Administration records.  

In this case, the medical records show that the Veteran had 
heart complications prior to his diagnosis of diabetes, such 
as hypertension and a fixed inferior defect.  However, the 
Veteran's private physicians are quite clear that he has 
additional complications related to his heart, such as 
congestive heart failure and cardiomyopathy, that were 
diagnosed after the diagnosis of diabetes was rendered.  The 
physicians clearly state that these conditions were triggered 
and, more importantly, worsened by and the Veteran's service 
connected diabetes.  The physicians' conclusions are based 
upon their extensive history of treating the Veteran years 
prior to his diabetes diagnosis and throughout the 
progression of his disease.  Though the VA examiners both 
note that the Veteran suffered heart irregularities prior to 
his diagnosis of diabetes, the Board does not find it a 
stretch to find that the Veteran incurred additional heart 
problems as a result of his service connected diabetes.  

Based on the foregoing, the Board finds that the evidence is 
at least in relative equipoise.  Accordingly, the Board finds 
that the Veteran should be given the benefit of the doubt.  
Service connection for a cardiomyopathy, claimed as a heart 
condition, is granted.

With regard to the diabetic nephropathy, claimed as urinary 
frequency, the 2005 VA examiner based his negative nexus 
opinion on the Veteran's statement that he has had urinary 
problems since 1988.  The Board and the 2006 VA examiner 
found no medical evidence to support the assertion that renal 
insufficiency dated back to the 1980s.  Though the Veteran 
may have had urinary frequency problems prior to his diabetes 
diagnosis, after the diagnosis he was diagnosed with diabetic 
nephropathy.  The Veteran's private physicians have 
attributed the diabetic nephropathy and renal problems, and 
the significant progression of these disabilities, to the 
Veteran's service connected diabetes.  

The Board considered the 2006 VA examiner's opinion, but 
finds that the evidence is at least in relative equipoise.  
Accordingly, the Board finds that the Veteran should be given 
the benefit of the doubt.  Service connection for diabetic 
nephropathy is granted.

Finally, the Veteran seeks service connection for bilateral 
peripheral neuropathy of his lower extremities.  Both VA 
examiners stated that the Veteran had symptoms of the 
disability prior to his diagnosis of peripheral neuropathy.  
The 2005 VA examiner was unable to render an opinion 
regarding the etiology of the peripheral neuropathy and the 
2006 VA examiner related the disorder to other causes.  The 
2006 examiner stated that the diabetes did not worsen the 
peripheral neuropathy, but did not provide a rationale for 
the conclusion.

The Board has reviewed all of the records and notes that the 
Veteran had problems with his feet prior to his diagnosis of 
diabetes, such as plantar fasciitis, Achilles tendonitis, and 
edema.  However, it does not appear that the Veteran was 
diagnosed with peripheral neuropathy until after his 
diagnosis of diabetes.  Evidence from the Veteran's treating 
physicians relate the peripheral neuropathy to his diabetes.  

Based on the foregoing, the Board finds that the evidence is 
at least in relative equipoise.  Accordingly, the Board finds 
that the Veteran should be given the benefit of the doubt.  
Service connection for bilateral peripheral neuropathy of his 
lower extremities is granted.

B.  Hearing Loss

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 HZ is 40 decibels or greater; when the auditory 
thresholds for at least three of the above frequencies are 25 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R.     § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service for service connection to be granted.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1131; C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran underwent an induction examination in September 
1965 that included audiometric readings.  The Board observes 
that service department audiometric readings prior to October 
31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  As this evaluation was conducted 
prior to October 1967, the Board has converted the ASA units 
to ISO units.  The Veteran's right ear auditory threshold at 
500, 1000, 2000, 3000 and 4000 HZ, was 20, 15, 0, 15, and -5 
decibels.  The Veteran's left ear auditory threshold at 500, 
1000, 2000, 3000 and 4000 HZ, was 15, 10, 15, 15, and 15 
decibels.  The separation examination, dated September 1969, 
only provides whisper test results.  The Veteran was at 15/15 
for both ears.  Accordingly, the service treatment records 
(STRs) do not show that the Veteran had a hearing disability 
during service.  None of the auditory thresholds were over 25 
decibels  Speech recognition scores were not provided.

Private treatment records from Dr. M.M.B., D.O. ("Dr. 
M.B.") indicate that the Veteran sought treatment in July 
1996 for sudden onset of decreased hearing in both ears.  The 
Veteran reported that the hearing loss was more pronounced on 
the right side.  Dr. M.B. submitted a letter to VA in 
November 2004 indicating that the Veteran was diagnosed with 
a cochlear or labyrinthina infarct in his right ear in 2001.  
He stated that the Veteran has not regained any of his 
hearing on the right side since that incident.  He further 
stated that the Veteran has profound deafness in the right 
ear and has had tinnitus since that time, but that the 
Veteran hears well out of the left side.

The Veteran was afforded a VA examination in May 2005.  The 
examiner reviewed the claims file and noted the entrance and 
separation examinations from the Veteran's period of active 
service.  She noted that the Veteran's hearing was within 
normal limits at the time of induction and noted the 
whispered voice test.  She indicated that the whispered voice 
test is insensitive to high-frequency hearing loss, which is 
the type of hearing loss most commonly caused by noise 
exposure, and is not reliable evidence of normal hearing or 
hearing impairment.

The Veteran complained of hearing loss and tinnitus on his 
right side.  He stated that he first began to notice his 
hearing loss and tinnitus five years prior to the 
examination.  He discussed his exposure to artillery fire in 
Vietnam, and the lack of hearing protection devices.  He 
denied occupational and recreational noise exposure 
subsequent to service.

The examination showed the right ear auditory threshold at 
500, 1000, 2000, 3000 and 4000 HZ, was 105 decibels for each 
frequency, with an average of 105 decibels.  The Veteran's 
left ear auditory threshold at 500, 1000, 2000, 3000 and 4000 
HZ, was 15, 20, 20, 25, and 30 decibels, with an average of 
24 decibels.  The speech recognition score was 0 percent in 
the right ear and 100 percent in the left ear.

The examiner stated that the test results showed a mild high 
frequency sensorineural hearing loss in the left ear and a 
profound flat sensorineural hearing loss in the right ear.

The examiner stated that while the Veteran was around noise 
in the military, the audiometric configuration of his right 
ear hearing loss does not match that of someone with noise-
induced hearing loss.  She further stated that due to the 
onset of his right ear hearing loss occurring only five to 
seven years ago and the configuration of his hearing loss, it 
is not likely that the military noise exposure caused this 
Veteran's hearing loss in the right ear, weighing against the 
claim for service connection for the right ear.  The examiner 
noted that the left ear hearing loss was not considered a 
disability for VA purposes, thus she did not offer an opinion 
on the mild high frequency sensorineural hearing loss.

Based upon the exam results, the Veteran has a disability for 
VA purposes in the right ear, but not in the left ear as he 
does not have one auditory threshold at 40 decibels, have at 
least three of the above frequencies at 25 decibels or 
greater, or have a speech recognition score less than 94 
percent.  Therefore, service connection for hearing loss in 
the left ear is denied for lack of disability.

The Board has considered the statements and records from Dr. 
M.B. and the VA examiner, as well as all other evidence 
within the claims file, including the Veteran's testimony 
before the Board.  The evidence indicates that the right ear 
hearing loss was sudden, and occurred in the recent past.  
Other than the Veteran's statements, none of the medical 
evidence links his right ear hearing loss to his noise 
exposure in service.  The VA examiner indicated that the 
Veteran's hearing loss pattern is not consistent with noise 
induced hearing loss and Dr. M.B. directly related the 
hearing loss to a cochlear or labyrinthine infarct in his 
right ear in 2001.  Unfortunately the medical evidence weighs 
heavily against a finding of service connection for right ear 
hearing loss.

Based on the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for entitlement 
to service connection for hearing loss. The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  Service connection for bilateral hearing loss is 
denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in January 2007 that fully addressed all 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claims, including 
notice of ratings and effective dates, and of the Veteran's 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial RO decision 
in this matter, the Board finds that this error was not 
prejudicial because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a statement of the case 
issued in May 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, private treatment records, and Social 
Security Administration records.  The Veteran submitted 
statements, private treatment records and letters, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
Veteran was afforded VA medical examinations in February 
2005, May 2005, and November 2006.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for cardiomyopathy as secondary to service 
connected diabetes is granted.

Service connection for diabetic nephropathy as secondary to 
service connected diabetes is granted.

Service connection for bilateral peripheral neuropathy as 
secondary to service connected diabetes is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for tinnitus.  He had a 
VA examination for the disability in May 2005; however, the 
examination is inadequate for rating purposes as the Board is 
unable to determine what the examiner intended in her 
opinion.  

Also, the examiner fails to address the letter from the 
Veteran's private Ear, Nose, & Throat doctor, Dr. M.M.B., 
D.O., dated November 2004.

The Court has held that medical examinations must be thorough 
and take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Where existing examinations are inadequate for rating 
purposes, a VA examination will be authorized.  38 C.F.R. § 
3.326.

Since the examiner failed to address pertinent medical 
records in the claims file and rendered an inadequate 
opinion, the Board finds that a new VA opinion is warranted 
for the Veteran's claim for service connection for tinnitus.  
Therefore, the RO should arrange for a VA examiner to render 
an opinion regarding the etiology of the Veteran's tinnitus.  
If an opinion cannot be rendered without performing an 
examination of the Veteran, an examination should be 
arranged.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange (if possible) 
for a VA examiner to review the claims 
file and render an opinion regarding the 
nature, severity, and etiology of the 
Veteran's tinnitus.  A copy of this remand 
and the claims file must be provided to 
the examiner for review, and the examiner 
must note his or her review in the 
opinion.

The examiner should opine whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
tinnitus had its onset during or as a 
result of his active service.

The examiner should address the Veteran's 
service treatment records and should 
specifically address the letter from the 
ear, nose and throat practice, dated 
November 2004, signed by Dr. M.M.B., D.O., 
and record from Dr. M.M.B. dated July 
1996.

If the examiner is unable to render an 
opinion without examining the Veteran, the 
Veteran should be scheduled for a VA 
examination.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the Veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


